
      
        DEPARTMENT OF TRANSPORTATION
        Federal Aviation Administration
        14 CFR Part 71
        [Docket No. FAA-2010-0842; Airspace Docket No. 10-ASW-11]
        Proposed Amendment of Class E Airspace; Taos, NM
        
          AGENCY:
          Federal Aviation Administration (FAA), DOT.
        
        
          ACTION:
          Notice of proposed rulemaking (NPRM).
        
        
          SUMMARY:
          This action proposes to amend Class E airspace at Taos, NM. Decommissioning of the Ski non-directional beacon (NDB) at Taos Regional Airport, Taos, NM, has made it necessary to reconfigure controlled airspace for the safety and management of Instrument Flight Rules (IFR) operations at the airport.
        
        
          DATES:
          0901 UTC. Comments must be received on or before December 13, 2010.
        
        
          ADDRESSES:

          Send comments on this proposal to the U.S. Department of Transportation, Docket Operations, 1200 New Jersey Avenue SE., West Building Ground Floor, Room W12-140, Washington, DC 20590-0001. You must identify the docket number FAA-2010-0842/Airspace Docket No. 10-ASW-11, at the beginning of your comments. You may also submit comments through the Internet at http://www.regulations.gov. You may review the public docket containing the proposal, any comments received, and any final disposition in person in the Dockets Office between 9 a.m. and 5 p.m., Monday through Friday, except Federal holidays. The Docket Office (telephone 1-800-647-5527), is on the ground floor of the building at the above address.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Scott Enander, Central Service Center, Operations Support Group, Federal Aviation Administration, Southwest Region, 2601 Meacham Blvd., Fort Worth, TX 76137; telephone: (817) 321-7716.
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        Comments Invited
        Interested parties are invited to participate in this proposed rulemaking by submitting such written data, views, or arguments, as they may desire. Comments that provide the factual basis supporting the views and suggestions presented are particularly helpful in developing reasoned regulatory decisions on the proposal. Comments are specifically invited on the overall regulatory, aeronautical, economic, environmental, and energy-related aspects of the proposal. Communications should identify both docket numbers and be submitted in triplicate to the address listed above. Commenters wishing the FAA to acknowledge receipt of their comments on this notice must submit with those comments a self-addressed, stamped postcard on which the following statement is made: “Comments to Docket No. FAA-2010-0842/Airspace Docket No. 10-ASW-11.” The postcard will be date/time stamped and returned to the commenter.
        Availability of NPRMs

        An electronic copy of this document may be downloaded through the Internet at http://www.regulations.gov. Recently published rulemaking documents can also be accessed through the FAA's web page at http://www.faa.gov/airports_airtraffic/air_traffic/publications/airspace_amendments/.
        

        You may review the public docket containing the proposal, any comments received and any final disposition in person in the Dockets Office (see
          ADDRESSES section for address and phone number) between 9 a.m. and 5 p.m., Monday through Friday, except Federal holidays. An informal docket may also be examined during normal business hours at the office of the Central Service Center, 2601 Meacham Blvd., Fort Worth, TX 76137.
        Persons interested in being placed on a mailing list for future NPRMs should contact the FAA's Office of Rulemaking (202) 267-9677, to request a copy of Advisory Circular No. 11-2A, Notice of Proposed Rulemaking Distribution System, which describes the application procedure.
        The Proposal
        This action proposes to amend Title 14, Code of Federal Regulations (14 CFR), part 71 by modifying Class E airspace extending upward from 700 feet above the surface for standard instrument approach procedures at Taos Regional Airport, Taos, NM. Airspace reconfiguration is necessary due to the decommissioning of the Ski NDB and the cancellation of the NDB approach, and would enhance the safety and management of IFR operations at the airport.

        Class E airspace areas are published in Paragraph 6005 of FAA Order 7400.9U, dated August 18, 2010, and effective September 15, 2010, which is incorporated by reference in 14 CFR 71.1. The Class E airspace designation listed in this document would be published subsequently in the Order.
        The FAA has determined that this proposed regulation only involves an established body of technical regulations for which frequent and routine amendments are necessary to keep them operationally current. It, therefore, (1) Is not a “significant regulatory action” under Executive Order 12866; (2) is not a “significant rule” under DOT Regulatory Policies and Procedures (44 FR 11034; February 26, 1979); and (3) does not warrant preparation of a Regulatory Evaluation as the anticipated impact is so minimal. Since this is a routine matter that will only affect air traffic procedures and air navigation, it is certified that this rule, when promulgated, will not have a significant economic impact on a substantial number of small entities under the criteria of the Regulatory Flexibility Act.
        The FAA's authority to issue rules regarding aviation safety is found in Title 49 of the U.S. Code. Subtitle 1, section 106 describes the authority of the FAA Administrator. Subtitle VII, Aviation Programs, describes in more detail the scope of the agency's authority. This rulemaking is promulgated under the authority described in subtitle VII, part A, subpart I, section 40103. Under that section, the FAA is charged with prescribing regulations to assign the use of airspace necessary to ensure the safety of aircraft and the efficient use of airspace. This regulation is within the scope of that authority as it would modify controlled airspace at Taos Regional Airport, Taos, NM.
        
          List of Subjects in 14 CFR Part 71
          Airspace, Incorporation by reference, Navigation (Air).
        
        The Proposed Amendment
        In consideration of the foregoing, the Federal Aviation Administration proposes to amend 14 CFR part 71 as follows:
        
          PART 71—DESIGNATION OF CLASS A, B, C, D, AND E AIRSPACE AREAS; AIR TRAFFIC SERVICE ROUTES; AND REPORTING POINTS
          1. The authority citation for part 71 continues to read as follows:
          
            Authority:
             49 U.S.C. 106(g); 40103, 40113, 40120; E.O. 10854, 24 FR 9565, 3 CFR, 1959-1963 Comp., p. 389.
          
          
            § 71.1 
            [Amended]
            2. The incorporation by reference in 14 CFR 71.1 of FAA Order 7400.9U, Airspace Designations and Reporting Points, dated August 18, 2010, and effective September 15, 2010, is amended as follows:
            
              Paragraph 6005 Class E airspace areas extending upward from 700 feet or more above the surface of the earth.
              
              ASW NM E5 Taos, NM [Amended]
              Taos Regional Airport, NM
              (Lat. 36°27′29″ N., long. 105°40′21″ W.)
              Taos VORTAC
              (Lat. 36°36′32″ N., long. 105°54′23″ W.)
              
              That airspace extending upward from 700 feet above the surface within a 6.5-mile radius of Taos Regional Airport and within 1.5 miles each side of the 129° radial from the Taos VORTAC extending from the 6.5-mile radius to 9.4 miles northwest of the airport; and that airspace extending upward from 1,200 feet above the surface beginning at lat. 36°07′00″ N., long. 105°47′42″ W., thence via the 21.3-mile arc of Taos Regional Airport clockwise to lat. 36°48′00″ N., long. 105°47′35″ W., thence to lat. 36°30′00″ N., long. 105°30′02″ W., thence to the point of beginning.
            
          
          
            Issued in Fort Worth, TX, on October 19, 2010.
            Anthony D. Roetzel,
            Manager, Operations Support Group, ATO Central Service Center.
          
        
      
      [FR Doc. 2010-27263 Filed 10-27-10; 8:45 am]
      BILLING CODE 4910-13-P
    
  